GILBERT, Circuit Judge
(after stating the facts as above). The plaintiff in error contends that there was no evidence to go to the jury to show that Mrs.' Dabney relied upon the representations of the plaintiff in error that he was an officer of the United States in extending credit to him and loaning him money, and that the evidence shows, on the other hand, that the credit was given and money was loaned on other considerations, especially upon consideration of the *622relations resulting from the answer of the plaintiff in error to the advertisement of Mrs. Dabney and his subsequent engagement of marriage with her. This contention is not sustainable. An examination of the record produces the conviction that the plaintiff in error, before going to Mrs. Dabney’s house, deliberately planned to impersonate an officer of the United States falsely for the purpose of cheating Mrs. Dabney. He took pains to arm himself with indicia of the office which he claimed to hold. He brought to her house packages, of papers which he exhibited to her and declared to be government papers. He displayed to her a badge which he represented to be the badge of his office. He often referred to the government property which he said was in his custody, to the burdens of his official duties, and to his anxiety about the Federal building and the delay in its construction. All of these things were sufficient to impose upon a woman of the education, experience, and intelligence of Mrs. Dabney, and it is no answer to their inculpating effect to say that she omitted to take precautions to verify the statements, and that the • falseness thereof might have been readily ascertained. She testified that she believed them and relied upon them in advancing money and extending credit. It is argued that in making the $600 loan to the plaintiff in error Mrs. Dabney relied upon other security than his representations, to wit, upon the draft which he drew; but what security was his draft? It was nothing more than his promissory note would have been, and Mrs. Dabney testified expressly that in lending him the money she relied, not upon the draft, but upon the standing of the plaintiff in error as an officer of the United States.
The only remaining question in the case which requires discussion is whether or not the facts proven constitute the offense which is defined injthe statute which reads as follows:
“That every person who, with intent to defraud either the United States or any person, falsely assumes or pretends to be an officer or employé acting under the authority of the United States, or any department or any officer of the government thereof, and who shall take upon himself to act as such, or who shall in such pretended character demand or obtain from any person or from the United States, or any department or any officer of the government thereof, any money, paper document, or other valuable thing, shall be deemed guilty,” etc.
The plaintiff in error, if guilty, is to be held so for violation of the latter clause of the statute, in that “in such pretended character” he obtained money or credit, or both, from Mrs. Dabney. The statute is so worded as to suggest the inquiry whether or not it was the intention of Congress to limit the wrongful act to the extortion of money or property from another by way of asserting a claim for money or property due or owing the United States which, in his pretended official capacity, the accused represents that it is his duty to collect. The language used is comprehensive enough, we think, to show that it was the intention to include the false impersonation of an officer of the United States for the purpose of obtaining money “from any person,” and that the gist of the offense is not the demanding or obtaining of the money or other thing of value of another. If it were, there might be doubt whether the act, although done with crim-' *623inal intent, could be made an offense against the United States, for the reason that it has no relation to the execution of any of the powers of Congress^ or to any matter within the jurisdiction of the United States; but the gist of the offense is the false impersonation of an officer of the United States. The false impersonation of another was made punishable at common law, and Congress undoubtedly has the power to punish the false impersonation of an officer of the United States. It has seen fit to limit punishment to cases where the criminal intent of such impersonation is evidenced by certain acts which the statute defines. This construction of the statute is in harmony with every reported decision in which it has been brought under consideration. United States v. Taylor (D. C.) 108 Fed. 621; United States v. Ballard (D. C.) 118 Fed. 757; United States v. Farnham (D. C.) 127 Fed. 478.
The judgment is affirmed.